Amended judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 18, 1991, vacating a sentence of probation previously imposed as the result of a conviction upon a plea of guilty to criminal possession of a weapon in the third degree, adjudicating defendant in violation of probation, after a hearing, and sentencing him to a term of imprisonment of 2 to 6 years, unanimously modified, on the law, the facts and in the interest of justice, the prison sentence vacated, and defendant restored to probation.
The alleged violations of probation did not warrant revoking defendant’s sentence of probation and the imposition of a prison term. As incarceration on this record is harsh, revoking defendant’s probationary sentence for technical violations of the terms of the probationary sentence was an abuse of judicial discretion.
The unpublished order of this Court entered herein on December 29, 1992 is hereby recalled and vacated. Concur— Murphy, P. J., Milonas, Rosenberger, Kassal and Rubin, JJ.